IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 GREGORY THOMAS,                               : No. 140 EM 2019
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 SECRETARY OF PENNSYLVANIA                     :
 DEPARTMENT OF CORRECTIONS,                    :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Writ of Mandamus Pursuant to

Pa.R.A.P. 3307 Petition to the Kings [sic] Bench” is DENIED.